On Motion for Rehearing.
Appellee has filed a motion herein suggesting that we certify the controlling question in this case to the Supreme Court. We decline to take this action. Our decision is in accordance with the Supreme Court’s holding in Austin v. Cameron, 83 Tex. 351, 18 S.W. 437. See Tarrant v. Walker, Tex.Sup., 166 S.W.2d 900; AEtna Life Ins Co. v. Gallagher, 127 Tex. 553, 94 S.W.2d 410; City of Corpus Christi v. McMurray, Tex.Civ.App., 92 S.W.2d 1108, mandamus refused by the Supreme Court.
We adhere to the holding expressed in our original opinion and appellee’s motion for rehearing is accordingly overruled. »